         Case 1:20-cv-06875-KPF Document 11 Filed 11/20/20 Page 1 of 2




                                                                                November 20, 2020
VIA ECF


                                                                     MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                      Re:    Calcano v. Apfelbaum Philatelists, Inc., et al.,
                             Case No.: 1:20-cv-6875-KPF
Dear Judge Failla,

        The undersigned represents Marcos Calcano, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above referenced matter against Defendants, Apfelbaum
Philatelists, Inc., Apfelbaum Auctioneers, Inc., and Apfelbaum, Earl P. L. Inc., (hereinafter
collectively referred to as “Defendant”). The undersigned respectfully requests that the Initial
Conference scheduled for December 1, 2020 at 4:00 PM (Dkt. 9) be adjourned for 60 days because
Counsel for Defendant has not yet answered or appeared in this action although I have
communicated with Defendant’s prospective Counsel. This request will grant ample time for the
Defendant to retain Counsel in order that they may appear in this action and respond to the
Complaint and attempt to resolve this case prior to the requested adjourned Initial Conference.
                                                                          Respectfully submitted,

                                                                   GOTTLIEB & ASSOCIATES

                                                                      /s/ Jeffrey M. Gottlieb, Esq.

                                                                         Jeffrey M. Gottlieb, Esq.
cc: All counsel of record via ECF
            Case 1:20-cv-06875-KPF Document 11 Filed 11/20/20 Page 2 of 2



Application GRANTED. The initial pretrial conference scheduled for
December 1, 2020, is here ADJOURNED to February 1, 2021, at 4:00 p.m. At
the appointed time, the parties shall call (888) 363-4749 and enter access
code 5123533. Please note, the conference will not be available prior to
4:00 p.m. The parties' joint pre-conference letter and proposed case
management plan (see Dkt. #9), shall be due on or by January 28, 2021.

Dated:    November 20, 2020              SO ORDERED.
          New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
